                                             Case 3:19-cv-06999-RS Document 51 Filed 06/02/20 Page 1 of 7




                                   1

                                   2                                       UNITED STATES DISTRICT COURT

                                   3                                      NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                            SANDRA TOMLINSON, et al.,
                                   5                                                         Case No. 19-cv-06999-RS (JCS)
                                                            Plaintiffs,
                                   6
                                                    v.                                       ORDER RE JOINT DISCOVERY
                                   7                                                         LETTER
                                            UNITED BEHAVIORAL HEALTH,
                                   8                                                         Re: Dkt. No. 49
                                                            Defendant.
                                   9

                                  10

                                  11   I.       INTRODUCTION
                                  12            This case is brought by Sandra Tomlinson on behalf of her minor child based on denial of
Northern District of California
 United States District Court




                                  13   coverage for residential treatment by United Behavioral Health (“UBH”) under its 2017 Level of

                                  14   Care Guidelines (“2017 Guidelines”). Although the undersigned magistrate judge found in Case

                                  15   No. 14-cv-02346 (“Wit”) and related case 14-cv-05337 (“Alexander”) that the 2017 Guidelines

                                  16   were inconsistent with the health benefits plans of the plaintiffs in those cases, the classes that

                                  17   were certified in Wit and Alexander had a cut-off date of June 1, 2017. According to Plaintiff,

                                  18   this action is brought on behalf of individuals whose requests for benefits were denied under

                                  19   UBH’s 2017 Guidelines after the class cut-off date in those cases. Presently before the Court is a

                                  20   joint discovery letter addressing disputes with respect to two issues: 1) whether a provision in

                                  21   Plaintiff’s health benefits plan that limits review to the administrative record (“the Evidence

                                  22   Provision”) precludes discovery of materials outside of the administrative record; and 2) whether

                                  23   the discovery produced in Wit should be deemed to have been produced in this action as well.

                                  24   The Court’s rulings are set forth below.

                                  25   II.      BACKGROUND
                                  26           A.        The Evidence Provision Dispute
                                  27            The parties’ dispute regarding the implications for discovery of the Evidence Provision

                                  28   arises out of UBH’s objections to certain interrogatories, requests for production and requests for
                                           Case 3:19-cv-06999-RS Document 51 Filed 06/02/20 Page 2 of 7




                                   1   admissions propounded by Plaintiff on March 20, 2020. See Joint Letter, Exhibits A-F. While

                                   2   UBH agreed to produce Plaintiff’s administrative record, it objected to many of Plaintiff’s

                                   3   discovery requests on the ground that Plaintiff’s health benefit plan expressly limits the scope of

                                   4   evidence in this case to the administrative record. In particular, the “Plan Document and Summary

                                   5   Plan Description” of “Administrative Information” for “S&P Global Inc. Group Health, Welfare

                                   6   and Disability Plans,” in a section concerning “Judicial Review,” states, in relevant part:

                                   7                  You (or an appointed representative) (except in the case of the STD
                                                      Plan and Dependent Care FSA) must timely pursue all the claim and
                                   8                  appeal rights described above before you may file a lawsuit under
                                                      Section 502(a) of ERISA. This rule means that you may not bring any
                                   9                  action to recover benefits under the terms of a Plan or Component
                                                      Plan, to enforce your rights under the terms of a Plan or Component
                                  10                  Plan, or to clarify your right to future benefits under the terms of a
                                                      Plan or Component Plan unless and until the applicable claim and
                                  11                  appeal rights (including any mandatory second level appeal rights, to
                                                      the extent applicable) described above have been exercised and the
                                  12                  benefits (current or future) or rights requested in such appeal have
Northern District of California
 United States District Court




                                                      been denied in whole or in part (or there is any other adverse benefit
                                  13                  determination). If you wish to seek judicial review of the denial of
                                                      any appeal under a Plan or Component Plan, unless the documents
                                  14                  governing a fully-insured plan provide for a different length of time,
                                                      you must file a lawsuit under Section 502(a) of ERISA (to the extent
                                  15                  applicable) within the one-year period beginning on the earlier of: (i)
                                                      the date the statute of limitations would commence under applicable
                                  16                  law, or (ii) the date on which all administrative remedies under the
                                                      Plan or Component Plan are fully exhausted – that is by the earlier of
                                  17                  the date on which an adverse benefit determination on review is
                                                      issued by the Appeals Reviewer (or, in the case of a Component Plan
                                  18                  subject to the voluntary external review process noted above, the
                                                      IRO) or the last day on which a final decision should have been issued
                                  19                  – or you will be forever prohibited from commencing such action. If
                                                      any such judicial proceeding is undertaken, the evidence
                                  20                  presented will be strictly limited to evidence timely presented to
                                                      the Appeals Reviewer.
                                  21

                                  22   Id., Ex. G at 74-75 (emphasis added). The parties disagree about the meaning of the highlighted

                                  23   language in the section quoted above and the implications of this limitation for discovery.

                                  24          UBH asserts that the Evidence Provision precludes Plaintiff from relying on evidence

                                  25   outside of the administrative record in support of any of her claims and therefore that such

                                  26   evidence is not discoverable. Plaintiff, on the other hand, contends the section does not apply to

                                  27   judicial review of anything other than benefit claim denials and does not preclude her from

                                  28   seeking discovery of, and relying upon, evidence outside of the administrative record that is
                                                                                         2
                                           Case 3:19-cv-06999-RS Document 51 Filed 06/02/20 Page 3 of 7




                                   1   relevant to her allegation that UBH’s adoption and application of the 2017 Guidelines breached

                                   2   UBH’s fiduciary duties and violated ERISA. She further contends the Evidence Provision does

                                   3   not prevent her from seeking discovery of, or relying upon, evidence outside of the administrative

                                   4   record that is relevant to class certification, noting that Plaintiff’s health benefit plan does not

                                   5   contain any provision barring class actions.

                                   6           Plaintiff argues that even if the Evidence Provision does purport to preclude reliance on

                                   7   evidence outside of the administrative record to support her claims that UBH breached its

                                   8   fiduciary and violated ERISA, the provision should not be enforced or relied upon to limit

                                   9   discovery. In particular, Plaintiff contends the Evidence Provision is inconsistent with the

                                  10   purposes of ERISA, which include “providing for appropriate remedies, sanctions, and ready

                                  11   access to the Federal courts.” 29 U.S.C. § 1001. She also argues that precluding discovery

                                  12   outside of the administrative record would effectively relieve UBH of responsibility or liability for
Northern District of California
 United States District Court




                                  13   its alleged breach of fiduciary duty and therefore, that the Evidence Provision is void under 29

                                  14   U.S.C. § 1110(a), which provides that “any provision in an agreement or instrument which

                                  15   purports to relieve a fiduciary from responsibility or liability for any responsibility, obligation, or

                                  16   duty under this part shall be void as against public policy.” Finally, Plaintiff contends UBH

                                  17   already agreed to produce evidence outside of the administrative record in its Rule 26(f) Report.

                                  18           UBH rejects Plaintiff’s assertion that the limitation to evidence in the administrative record

                                  19   in support of a breach of fiduciary duty claim violates ERISA, arguing that “courts routinely

                                  20   enforce plan terms imposing reasonable limits on a beneficiary’s right to bring suit under ERISA,

                                  21   including claims for breach of fiduciary duty.” It also argues that Plaintiff is free to pursue a class

                                  22   action under Rule 23 consistent with the terms of her plan but that she cannot use Rule 23 to

                                  23   abrogate ERISA, which requires strict compliance with the plan, including the Evidence

                                  24   Provision. UBH also asserts that Plaintiff has not identified any discovery request to which UBH

                                  25   has objected that she contends is necessary to decide class certification. It further points out that it

                                  26   has already agreed to produce a sample of administrative record and plan documents for putative

                                  27   class members to allow the parties to assess class certification issues. UBH denies that it agreed to

                                  28   produce evidence outside of the Administrative Record in its Rule 26(f) Report.
                                                                                           3
                                           Case 3:19-cv-06999-RS Document 51 Filed 06/02/20 Page 4 of 7




                                   1             B.   Wit Discovery Materials Dispute

                                   2             Plaintiff has proposed that documents produced by UBH in Wit -- other than materials

                                   3   specific to named plaintiffs and class members that contain personally identifiable information or

                                   4   protected health information -- be deemed to have been produced in this case. UBH disagrees and

                                   5   argues that this issue is not ripe for decision.’

                                   6             Plaintiff contends the parties litigated the same core question in Wit as is at issue in this

                                   7   case, namely, whether UBH’s adoption of the 2017 Guidelines and its use of them to deny

                                   8   requests for coverage for residential mental health or substance use disorder treatment violated

                                   9   ERISA and the class members’ plans. Because this case is merely a continuation of Wit, Plaintiff

                                  10   asserts, it is logical and in the interest of judicial economy to deem materials produced in Wit to

                                  11   have been produced here. Doing so will also ensure that discovery in this case is “proportionate to

                                  12   the needs of the case” under Rule 26(b)(1) of the Federal Rules of Civil Procedure, Plaintiff
Northern District of California
 United States District Court




                                  13   argues.

                                  14             Plaintiff acknowledges that there might be discovery materials that were produced in Wit

                                  15   that are not relevant in this case due to the fact that only the 2017 Guidelines are challenged in this

                                  16   case. She argues, however, that the mere fact that materials produced in Wit predate the class

                                  17   period in this case does not mean they are not relevant, pointing out that in Wit the Court relied on

                                  18   evidence that predated the class period to support its findings as to UBH’s alleged breach of

                                  19   fiduciary duty. She also notes that the standard for discoverability is broader than it is for

                                  20   relevance.

                                  21             Plaintiff further contends that if there are materials that cannot be deemed produced in this

                                  22   case without modifying the protective order in Wit, that protective order can and should be

                                  23   modified. Finally, Plaintiff rejects UBH’s argument that the discovery in Wit need not be deemed

                                  24   produced in this case because many of those materials are part of the trial record in Wit and

                                  25   therefore publicly available. According to Plaintiff, the mere fact that some of the Wit materials

                                  26   are publicly available does not insulate UBH from discovery of materials that are not part of the

                                  27   Wit trial record.

                                  28             UBH objects to Plaintiff’s “blanket request that hundreds of thousands of pages of Wit
                                                                                            4
                                              Case 3:19-cv-06999-RS Document 51 Filed 06/02/20 Page 5 of 7




                                   1   discovery be ‘deemed produced’ in violation of the Wit protective order and without regard to its

                                   2   discoverability or relevance.” According to UBH, it is Plaintiff’s burden to show that each

                                   3   document, or at least, each category of documents that would be deemed to have been produced in

                                   4   this case, is relevant and discoverable in this case. Moreover, UBH contends, Plaintiff would need

                                   5   to intervene in Wit to request a modification of the Wit protective order in order to seek discovery

                                   6   of documents that were produced in Wit under protective order, which Plaintiff has not yet done.

                                   7   UBH also argues that this dispute is not ripe for resolution because Plaintiff did not serve this

                                   8   request until after the April 21, 2020 meet and confer discussion and UBH had not yet served its

                                   9   objections to the request at the time of the joint discovery letter.

                                  10   III.     ANALYSIS
                                  11            Under Rule 26, parties “may obtain discovery regarding any nonprivileged matter that is

                                  12   relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.
Northern District of California
 United States District Court




                                  13   26(b)(1). Traditionally, the relevance requirement of Rule 26(b)(1) has been construed broadly.

                                  14   Fed. Trade Comm'n v. DIRECTV, Inc., No. 15-CV-01129-HSG(MEJ), 2015 WL 8302932, at *3

                                  15   (N.D. Cal. Dec. 9, 2015). Thus, “relevance within the meaning of Rule 26(b)(1) is considerably

                                  16   broader than relevance for trial purposes.” Id. In determining whether discovery is proportional to

                                  17   the needs of the case, courts consider “the importance of the issues at stake in the action, the

                                  18   amount in controversy, the parties' relative access to relevant information, the parties’ resources,

                                  19   the importance of the discovery in resolving the issues, and whether the burden or expense of the

                                  20   proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). “Information within

                                  21   this scope of discovery need not be admissible in evidence to be discoverable.” Id.

                                  22            In an ERISA case in which a plan administrator’s denial of benefits is governed by the

                                  23   abuse of discretion standard, the court is generally limited to the administrative record in

                                  24   reviewing the denial. See Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 970 (9th Cir. 2006).

                                  25   However, the Ninth Circuit has held that “the court may consider evidence beyond that contained

                                  26   in the administrative record that was before the plan administrator, to determine whether a conflict

                                  27   of interest exists that would affect the appropriate level of judicial scrutiny.” Id. (citing Tremain v.

                                  28   Bell Indus., Inc., 196 F.3d 970, 977 (9th Cir. 1999) (holding that the court could consider evidence
                                                                                           5
                                           Case 3:19-cv-06999-RS Document 51 Filed 06/02/20 Page 6 of 7




                                   1   outside of the administrative record to determine whether the plan administrator’s conflict of

                                   2   interest affected its decision to deny her benefits). In addition, “when procedural irregularities are

                                   3   apparent in an administrator’s determination, [courts] may consider extrinsic evidence to

                                   4   determine the effects of the irregularity.” Pac. Shores Hosp. v. United Behavioral Health, 764

                                   5   F.3d 1030, 1041 (9th Cir. 2014).

                                   6          In light of the legal standards discussed above, the Court finds that UBH’s reliance on the

                                   7   Evidence Provision to avoid all discovery outside of the administrative record is improper. It is

                                   8   not the role of the undersigned to decide how broadly to read this provision or whether the

                                   9   provision is enforceable. Rather, the undersigned must determine whether the evidence is relevant

                                  10   and proportional to the needs of the case under Rule 26. Plaintiff has made colorable arguments

                                  11   that the Evidence Provision applies only to the Court’s consideration of whether the denial of

                                  12   benefits was proper and that the provision violates ERISA to the extent it is read to have a broader
Northern District of California
 United States District Court




                                  13   scope. Therefore, the Court finds that Plaintiff is entitled to discovery of nonprivileged

                                  14   information outside of the administrative record that is otherwise relevant and proportional

                                  15   notwithstanding the term in Plaintiff’s plan limiting review to the administrative record.

                                  16          The Court declines to decide the parties’ second dispute, regarding whether or not to deem

                                  17   the discovery produced in Wit to have been produced in this case, because that dispute is not yet

                                  18   ripe for decision. The Court notes, however, that the Ninth Circuit “strongly favors access to

                                  19   discovery materials to meet the needs of parties engaged in collateral litigation” because

                                  20   “[a]llowing the fruits of one litigation to facilitate preparation in other cases advances the interests

                                  21   of judicial economy by avoiding the wasteful duplication of discovery.” Foltz v. State Farm Mut.

                                  22   Auto. Ins. Co., 331 F.3d 1122, 1131 (9th Cir. 2003). Thus, “‘where an appropriate modification of

                                  23   a protective order can place private litigants in a position they would otherwise reach only after

                                  24   repetition of another’s discovery, such modification can be denied only where it would tangibly

                                  25   prejudice substantial rights of the party opposing modification.’” Id. (citing United Nuclear Corp.

                                  26   v. Cranford Ins. Co., 905 F.2d 1424, 1428 (10th Cir. 1990) (Wilk v. Am. Med. Ass’n, 635 F.2d

                                  27   1295, 1299 (7th Cir. 1980)).

                                  28          Given the overlap between this case and Wit, the interests in judicial economy and
                                                                                          6
                                             Case 3:19-cv-06999-RS Document 51 Filed 06/02/20 Page 7 of 7




                                   1   avoidance of wasteful duplication are particularly salient here. Moreover, UBH has not offered

                                   2   any reasons why modification of the protective order in Wit could not be achieved without

                                   3   prejudicing its substantial rights, though the Court does not decide that question here.

                                   4   Nonetheless, the court in Foltz cautioned that “a court should not grant a collateral litigant’s

                                   5   request for . . . modification [of a protective order] automatically” but instead should require a

                                   6   “showing of relevance.” Id. at 1132. At this point, the parties have not completed the process of

                                   7   meeting and conferring to determine the specific areas of disagreement with respect to this

                                   8   dispute.

                                   9   IV.     CONCLUSION
                                  10           The Court therefore finds in favor of Plaintiff to the extent it concludes that the Evidence

                                  11   Provision does not preclude discovery of information outside of the administrative record. The

                                  12   parties should meet and confer, however, to address the relevance and proportionality of the
Northern District of California
 United States District Court




                                  13   specific categories of extra-record evidence that Plaintiff seeks in this case. To the extent that

                                  14   Plaintiff seeks extra-record evidence to support class certification, she should identify the specific

                                  15   types of evidence that she contends are relevant on that basis and that UBH has not already agreed

                                  16   to provide.

                                  17           Likewise, the parties should meet and confer to address the specific categories of evidence

                                  18   produced in Wit that Plaintiff seeks to be deemed produced in this case. As Plaintiff concedes that

                                  19   some of that evidence is not relevant here, Plaintiff should identify the evidence that falls into that

                                  20   category. Conversely, she should identify the specific categories of evidence produced in Wit she

                                  21   contends are relevant in this case and the general theory of relevance that applies to each category.

                                  22           IT IS SO ORDERED.

                                  23

                                  24   Dated: June 2, 2020

                                  25                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  26                                                     Chief Magistrate Judge
                                  27

                                  28
                                                                                          7
